Case 2:19-cv-05055-DGC--CDB Document 1° Filed 08/29/19 Page 1 of 5

i

 

 

 

Asitep- = Lop@eD |

| T5024] 3 a RECEIVED __ COPY |

Roberto hei sto phec ach! | }
‘Name and Prisoner/Booking Number’ “ ~ . AUG 2 9 2019 _- y
Tower Dar / GLERK U S DISTRICT COURT
Place of Confinement { ' ay HiSthicT OF ARIZONA: K
3250 W. Lower Buckeye Road [BF merase DEPUTY |

 

 

Mailing Address

Phoenix, Arizona 85009

City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT *
FOR THE DISTRICT OF ARIZONA

PohortCherstopher Wack

(Full Name of Plaintiff)

Plaintiff,
Vv. CASENO. CV-1 9-05055-PHX-DGC--CDB

 

\ r (To be supplied by the Clerk)
(1) Former chee tf ne fda OQ ;

(Full Name of Defendant)
CIVIL RIGHTS COMPLAINT

, \ MN A)
(2)Myrizspe Loonty Sher tfc Oth cs BY A PRISONER
(3) Tat! Commoandel LANCer Lom Panare
, 0 Original Complaint
(4) sy O First Amended Complaint
0 Second Amended Complaint

 

 

Defendant(s).

CO Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
5 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
0 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
0 Other:

 

2.  Institution/city where violation occurred: Awe. na Sun [ 4 p Aaen ! x A c ZOU

Revised 6/05/17 1 | 550/ 555
| Case 2:19-cv-05055-DGC--CDB Document1 Filed 08/29/19 Page 2 of 5

B. DEFENDANTS

1. Name of first Defendant: Snr Arpas O- -. The first, Defendant is employed, ;
as: Farrhe ¢ Sherie¢t at Nesp ile, apc Cree nty Sh er Ate fF yet rs

(Position‘and Title) ‘(Institution)
att C#

2. Name of second Defendant: Dar C opeCoops! if Shas ff ® “The second Defendant is employed as:
as: Towne rS Yar | ee Fo 20s Ta |

(Position and Title) : (Institution)

 
  

3. Name $t third Defendant, War. ent LY Opn:

 

The third Defendant is employed

 

 

 

as: at) | Con RMEnAer Li sf

(Position z and Title) . e (Institution)
4, Name of fourth Defendant: . The fourth Defendant is employed
as: at

(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a.prisoner? O Yes y No
2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:
a. First prior lawsuit:
1. Parties: Vv.

2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: V.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c, Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

 
Case 2:19-cv-05055-DGC--CDB Document 1 Filed 08/29/19 Page 3 0f5

-D. CAUSE OF ACTION

 

 

   

 

1. State the constitutional or other federal civil right that was violated: |! bp fre na meni
2. Count]. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail Access to the court O Medical care
O Disciplinary proceedings O Property Qo eel of religion O Retaliation
Excessive force by an officer hreat to safety fOtver He bn EE, p, fG A lo fy) C
3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal pony or arg By
é

  

 

soe

y rKING, Gna £ a Mu an At 2 £ ¢ Ae MAS LA ein AS?

 

 

    

 

Te ra
pn DerSang | Etre act

 

Wasa’ Knowlton, Ler homens a f
" beat and | Bleck

 

 

 

   

 

L “Nn

SHE

so

 

 

 

 

 

 

 

 

 

 

 

 

 

 

        

 

      

 

 

 

 

4. Injury. State how you were injured by. fae actions or inactions of the Defendant(s). ee
Rs th WS pfo fe mf, - sor, ayy LA :
Aa shi he“spe lls ¢ euere. cack ches, LK i Ebon k te Ei ndiad We E
toutor€ anole MAY hat |

5. Administrative Remedies:

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Be O No
b. Did you submit a request for administrative relief on Count I? es 0 No
Did you appeal your request for relief on Count [ to the highest level? go Yes IN Oo

e

 

 

 

 

 

 
DO _Case 2:19-cv-05055-DGC--CDB Document1 Filed 08/29/19 Page 4 of 5

E. REQUEST FOR RELIEF

  
 

State the-relief you-are se
(ay Ss;

rar

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

; fo
i 2,Zo0!l% Lhd e-t4)

DATE ” SIGNATURE OF PLAINTIFF >

 
    

Executed on i:

 

 

~ (Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney:s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 
Case 2:19-cv-05055-DGC--CDB Document1 Filed 08/29/19 Page5of5

-MARICOPA COUNTY SHERIFF’S OFFICE

INMATE LEGAL SERVICES
CERTIFICATION

| hereby certify that on this date 8/23/2019

 

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District
of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

 

___ Judge Superior Court, Maricopa County, State of Arizona.

 

___ County Attorney, Maricopa County, State of Arizona

 

Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

Other

 

 

 

 

LALA B3846
Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev. 05/20/19
